DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The applicant’s arguments do not provide any analysis as to how the prior art cited does not read on the amended claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20140129536) in view of Forman (US20060224538) and Meyer (US20070288451).

Regarding claim 1, (Currently amended) Anand further teaches a non-transitory computer-readable storage medium storing therein a retrieval control program that causes a computer to execute a process comprising (Anand: Paragraph [0006] “A computer readable storage medium storing a program of instructions executable by a machine to perform one or more methods described herein also may be provided” A non-transitory computer-readable storage medium storing therein a retrieval control program that causes a computer to execute a process is taught as a computer readable storage medium storing a program of instructions executable by a machine to perform one or more methods described herein also may be provided. The prior art teaches retrieval of incidents.): … based on keywords (Anand: Paragraph [0025] “keywords are extracted from an incident ticket to classify the incident.” Based on keywords extracted is taught as keywords are extracted from an incident ticket to classify the incident.) extracted from handling methods (Anand: Paragraph [0005] “user interface operable to execute on a processor and issue a query. The system may also comprise a search engine operable to receive the query, transform the query into sub-queries” A storage that stores a plurality of incidents in association with a plurality of handling methods is taught as tickets from a traffic system database stored in a data warehouse and the handling method is taught by the query that is issued to search and receive the incidents.) and categories of incidents corresponding to the handling methods (Anand: Paragraph [0025] “Examples of categories or classification may include but are not limited to, Applications, Servers, Middleware, Infrastructure (storage, etc.). Keywords are extracted from IT incidents (e.g., tickets or the like) and the IT incidents are categorized using, e.g., text mining techniques” Categories of incidents corresponding to the handling methods is taught as examples of categories or classification may include but are not limited to, Applications, Servers, Middleware, Infrastructure (storage, etc.) which are used for the categorization of IT incidents.)…, …;…receiving a new retrieval condition (Anand: Paragraph [0005] “The system may also comprise a search engine operable to receive the query, transform the query into sub-queries comprising a structured search and a free-text search, and to search for co-occurring and reoccurring group of incidents.” Receiving a new retrieval condition is taught as receive the query.); …extracting, based on the new retrieval condition, one or more incidents (Anand: Paragraph [0005] “The system may also comprise a search engine operable to receive the query, transform the query into sub-queries comprising a structured search and a free-text search, and to search for co-occurring and reoccurring group of incidents.” Extracting, based on the retrieval condition, one or more incidents is taught as receive the query [retrieval condition], transform the query into sub-queries comprising a structured search and a free-text search, and to search for co-occurring and reoccurring group of incidents [one or more incidents].) … from a storage that stores a plurality of incidents in association with a plurality of handling methods (Anand: Paragraph [0056] “Data such as problem tickets from a ticket system database 408 or the like, traffic data (e.g., CPU usage in real-time) from a traffic data database 410 or the like, event data (e.g., monitored by monitoring agents) from events database 412 or the like, may be extracted at 406 and stored in a data warehouse 404 or the like.” Paragraph [0005] “user interface operable to execute on a processor and issue a query. The system may also comprise a search engine operable to receive the query, transform the query into sub-queries” A storage that stores a plurality of incidents in association with a plurality of handling methods is taught as tickets from a traffic system database stored in a data warehouse and the handling method is taught by the query that is issued to search and receive the incidents.); … first correlation between at least one keyword extracted from a handling method associated with each of the one or more incidents (Anand: Paragraph [0025] “keywords are extracted from an incident ticket to classify the incident. A ticket can be problem ticket or change ticket. An “incident” or “incident ticket” in the present disclosure refers to “problem ticket.” Text mining and validation techniques may be utilized to perform this step. For example, categories may be determined to characterize incidents, a category dictionary may be defined, and category relationships may be set up.” Correlation between at least one keyword extracted from a handling method associated with each of the one or more incidents is taught as keywords that are extracted from the incident ticket to classify the incident based on the query.) and each category of the plurality of categories (Anand: Paragraph [0025] “Examples of categories or classification may include but are not limited to, Applications, Servers, Middleware, Infrastructure (storage, etc.). Keywords are extracted from IT incidents (e.g., tickets or the like) and the IT incidents are categorized using, e.g., text mining techniques” Each category of the plurality of categories is taught as examples of categories or classification may include but are not limited to, Applications, Servers, Middleware, Infrastructure (storage, etc.).); specifying, as a category of each incident of the one or more incidents (Anand: Paragraph [0025] “For example, categories may be determined to characterize incidents, a category dictionary may be defined, and category relationships may be set up.” Specifying, as a category of each incident of the one or more incidents is taught as categories may be determined to characterize incidents.),…and 2PATENTFujitsu Ref. No.: 15-02852App. Ser. No.: 15/435,821outputting the one or more incidents for the specified category as a retrieval result (Anand: Paragraph [0027] “An output of the processing shown at 102 is the classification of the incident ticket.” Outputting the one or more incidents for the specified category as a retrieval result is taught as an output of the processing shown at 102 is the classification of the incident ticket.).
Anand does not explicitly disclose… by machine learning…included in first training data, generating a classification parameter for classifying incidents into a plurality of categories; … by machine learning based on keywords extracted from retrieval conditions and additional keywords corresponding to the retrieval conditions included in second training data, generating an additional parameter;… by converting, based on the generated additional parameter, at least one pre-conversion keywords extracted from the new retrieval condition, acquiring at least one post-conversion keywords;… corresponding the acquired at least one post-conversion keywords… calculating, based on the generated classification parameter… a category of which the calculated first correlation is highest of the plurality of categories;…
Forman further teaches … by machine learning (Forman: Paragraph [0025] “a method 400 for machine learning,” By machine learning is taught as a method for machine learning.)…included in first training data (Forman: Paragraph [0013] “The cases 120 are a training set of objects for training classifiers” Training data is taught as a training set.), generating a classification parameter for classifying incidents into a plurality of categories (Forman: Paragraph [0002] “ When a classifier is trained, classifier parameters for classifying documents are determined by examining a training set of documents that have been assigned labels indicating to which category each training example belongs.” Generating a classification parameter for… calculating, based on the generated classification parameter is taught as the classifier parameters for classifying data are determined by examining a training set of documents that have been assigned labels indicating to which category each training example belongs.);…by machine learning based on keywords (Forman: Paragraph [0025] “a method 400 for machine learning,” By machine learning is taught as a method for machine learning. The machine learning is applied to attributes which are key words in document.)…included in second training data (Forman: Paragraph [0013] “The cases 120 include data to be classified. For example, the cases 120 include documents, payroll data, web surfing data, user profiles, and the like. The cases 120 are represented using a plurality of attributes describing each case.” The second training data is taught as the cases which include plurality of attributes),… calculating, based on the generated classification parameter (Forman: Paragraph [0002] “ When a classifier is trained, classifier parameters for classifying documents are determined by examining a training set of documents that have been assigned labels indicating to which category each training example belongs.” Generating a classification parameter for… calculating, based on the generated classification parameter is taught as the classifier parameters for classifying data are determined by examining a training set of documents that have been assigned labels indicating to which category each training example belongs.)…a category of which the calculated first correlation is highest of the plurality of categories (Forman: Paragraph [0018] “The classifier 130 predicts that there is a 55% probability that a document in the training set 122 should be classified under the health category. The classifier 130 b predicts that there is a 95% probability that the document should be classified under label 2, which is the financial category. The classifier 130 e receives the prediction of the classifier 130 b and predicts that the document should not be classified under the health category, which is label 1” A category of which the calculated correlation is highest of the plurality of categories is taught as the 95% that the data is should be placed in the financial category.);…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of diagnosing incidents for information technology management of Anand with the classifier machine learning methods of Forman. Doing so would allow implementing machine learning for classification in order to automatically classify data under one or more topic or categories (Forman: Paragraph [0002] Refer to paragraph [0021] which lists a few machine learning techniques and teaches that they are known in the art.). 
Anand in view of Forman do not explicitly disclose… extracted from retrieval conditions and additional keywords corresponding to the retrieval conditions …, generating an additional parameter;… by converting, based on the generated additional parameter, at least one pre-conversion keywords extracted from the new retrieval condition, acquiring at least one post-conversion keywords;… corresponding the acquired at least one post-conversion keywords…
Meyer further teaches … extracted from retrieval conditions and additional keywords (Meyer: Paragraph [0042] “50 obtains (56) new keywords using the selected set of parameters.” Additional keywords are taught as the new keywords that are obtained. [Meyer: Paragraph [0008] “receiving a search query, and returning information relating to the data object if at least part of the search query matches the new keyword.” Search query is taught as the retrieval condition.])  corresponding to the retrieval conditions …, generating an (Meyer: Paragraph [0040] “FIG. 1B is an example of a process 50 for obtaining keywords during a runtime phase using sets of parameters obtained during a training phase.” Generating an additional parameter to convert keywords extracted from retrieval conditions included in training data is taught as a process 50 for obtaining keywords during a runtime training phase using sets of parameters [additional parameters are taught by the multiple sets of parameters] obtained during a training phase. Retrieval conditions [Meyer: Paragraph [0008] “receiving a search query, and returning information relating to the data object if at least part of the search query matches the new keyword.” Search query is taught as the retrieval condition.] are taught by Anand but for purposes of clarity and uniformity the limitation has been further treated by Meyer. The second training data is taught as newly stored);… by converting, based on the generated additional parameter, at least one pre-conversion keywords extracted from the new retrieval condition (Meyer: Paragraph [0042] “50 obtains (56) new keywords using the selected set of parameters. The keywords may be obtained in the same manner as the keyword predictions” Based on the generated additional parameter, at least one pre-conversion keywords extracted from the retrieval condition is taught as obtaining the new keywords based on the parameters used to obtain the keyword predictions. The “pre-conversion” keywords are taught by the previous keywords found in the search that are now used to obtain new keywords.), acquiring at least one post-conversion keywords;… corresponding the acquired at least one post-conversion keywords (Meyer: Paragraph [0042] “The process 50 obtains (56) new keywords using the selected set of parameters. The keywords may be obtained in the same manner as the keyword predictions described with respect to FIG. 1A.” One post- conversion keywords acquired by converting is taught as the new keywords that are obtained based on the selected [additional] parameter. Extracting the one or more data is taught as the keywords are stored and may then be used to search for items of the type associated with the keyword. Refer to Paragraph [0045].)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anand and Forman with the method of using multiple parameters taught by Meyer (i.e. parameters that are obtained during a training phase, cf. Paragraph [0040]) in order to predict and store new keywords that more accurately represent the data, thereby generating the most accurate keywords that are later used to obtain the new keywords (Meyer: Paragraph [0041], “The process 50 selects (54) a set of parameters based on rankings of sets of parameters. For example, the rankings may be based on prediction values generated during the training phase, as described above with respect to FIG. 1A. The selected set of parameters may represent the set of parameters having the best ranking and, therefore, the most likely set of parameters to generate accurate keywords.”). 
Claim 8 and 10 are similarly rejected, please refer to claim 1 for further analysis.

 Regarding claim 7, (Currently amended) Anand in view of Forman and Meyer teaches the non-transitory computer-readable storage medium storing therein a retrieval control program according to Claim 1, Anand further teaches calculated second correlation is a predetermined threshold or more (Anand: Paragraph: [0051] “relevancy/similarity score may be calculated by using w1, w2, w3, for example, the cosine of the angle between the keyword vectors representing two IT incidents (e.g., tickets from different accounts, e.g., SAP and DB2). Then, relevant incidents may be determined by relevancy score. For example, to determine co-occurring incidents, incidents with high relevancy score greater than a threshold” Calculated second correlation is a predetermined threshold or more is taught by the method of calculating a similarity score/ relevancy score of the keywords from an incident in or to determine other incidents [represented by keyword vectors] with high relevancy score greater than a threshold.)…

Meyer further teaches wherein the extracting includes: calculating second correlation with the at least one pre-conversion keywords for each of the keywords extracted from the retrieval conditions included in the second training data and for each of the additional keywords, by using the generated additional parameter (Meyer: Paragraph [0040] “obtaining keywords during a runtime phase using sets of parameters obtained during a training phase. In general, sets of parameters, ranked during the training phase of the keyword generator, are applied to text information based on the ranking to obtain keywords.” Paragraph [0045] “For example, the process 50 may select the next highest ranked set of parameters as determined by the matching between the predicted keywords and the predefined keywords during the training phase. If the keyword is acceptable, then the process 50 stores (64) the new keyword. The stored keyword may then be used, for example, as a search criterion when searching for items of the type associated with the keyword.” Calculating second correlation with the at least one pre-conversion keywords for each of the keywords extracted from the retrieval conditions included in the training data and for each of the additional keywords, by using the generated additional parameter is taught as the keywords obtained using the parameters during the training phase that are used matched [matching reads on the term correlation] against the new keywords and if it is determined that the new keyword is acceptable it is stored.), and specifying keywords of which the … as the at least one post-conversion keywords (Meyer: Paragraph [0045] “If the keyword is acceptable, then the process 50 stores (64) the new keyword.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anand and Forman with the method of using multiple parameters taught by Meyer (i.e. parameters that are obtained during a training phase, cf. Paragraph [0040]) in order to predict and store new keywords that more accurately represent the data, thereby generating the most accurate keywords that are later used to obtain the new keywords (Meyer: Paragraph [0041], “The process 50 selects (54) a set of parameters based on rankings of sets of parameters. For example, the rankings may be based on prediction values generated during the training phase, as described above with respect to FIG. 1A. The selected set of parameters may represent the set of parameters having the best ranking and, therefore, the most likely set of parameters to generate accurate keywords.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116